Exhibit 21 SUBSIDIARIES OF OLIN CORPORATION1 (as of December 31, 2009) Company % Ownership (Direct/Indirect) Jurisdiction Bridgeport Brass Corporation2 100 IN Hunt Trading Co. 100 MO Imperial West Chemical Co.3 100 NV KNA California, Inc.4 100 DE KWT, Inc.5 100 DE LTC Reserve Corp. 100 DE Monarch Brass & Copper Corp. 100 NY Monarch Brass & Copper of New England Corp.6 100 RI New Haven Copper Company6 100 CT Olin Benefits Management, Inc. 100 CA Olin Business Holdings7 100 DE Olin Engineered Systems, Inc. 100 DE Olin Environmental Management, Inc.8 90 DE Olin Far East, Limited 100 DE Olin Financial Services Inc. 100 DE Olin Funding Company LLC 100 DE Olin Sunbelt, Inc. 100 DE Pioneer Americas LLC9 100 DE Pioneer Companies, LLC 100 DE Pioneer (East), Inc.3 100 DE Pioneer Licensing, Inc.3 100 DE Pioneer Transportation LLC10 100 DE Pioneer Water Technologies, Inc.3 100 DE Ravenna Arsenal, Inc. 100 OH Sunbelt Chlor Alkali Partnership 50 DE Waterbury Rolling Mills, Inc.6 100 CT Nutmeg Insurance Limited 100 Bermuda PCI Chemicals Canada Company/Société PCI Chimie Canada3 100 Nova Scotia, Canada Olin Canada Inc. 100 Canada Olin Hunt Specialty Products S.r.l. 100 Italy Olin (UK) Limited 100 United Kingdom Reductone Brasil Ltda. 100 Brazil Winchester Australia Limited11 100 Australia 1Omitted from the following list are the names of certain subsidiaries which, if considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary 2d/b/a "Olin Brass, Indianapolis" and "Olin Brass, Indianapolis Facility" in CA, IL, IN, NJ, NC, OH, PA,RI and TX 3Indirect subsidiary, wholly-owned by Olin’s wholly-owned subsidiary, Pioneer Companies, LLC 4Indirect subsidiary, wholly-owned by Imperial West Chemical Co. 5Indirect subsidiary, wholly-owned by Pioneer Water Technologies, Inc. 6Indirect subsidiary, wholly-owned byMonarch Brass & Copper Corp. 7This entity was formerly named A. J. Oster Co. a Delaware partnership of which Olin Corporation owns 63.19% and Olin’s wholly-owned subsidiary, Olin Engineered Systems, Inc. owns 36.81% 8Class A shares, all of which are held directly and indirectly by Olin Corporation, have the right to elect 4 directors.Class B shares, none of which are held directly or indirectly by Olin Corporation, have the right to elect 1 director 9Indirect subsidiary, PCI Chemicals Canada Company is the sole member of Pioneer Americas LLC 10 Indirect subsidiary, Olin Business Holdings holds its membership interest 11 Olin Australia Limited was renamed Winchester Australia Limited effective 12/5/2007
